Citation Nr: 0311525	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active service from July 1981 to April 
1990.  He also served in the Army National Guard from April 
1990 to January 1991, and in the Air National Guard from 
January 1991 to October 1996.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January and March 1999 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.     

By an October 2000 action, the Board remanded this case for 
additional development.   The case was returned to the Board 
in May 2003. 


REMAND

In the instant case, the appellant contends that he developed 
a psychiatric disorder while he was in the military.  In this 
regard, the Board notes that the appellant's DD 214, 
Certificate of Release or Discharge from Active Duty, shows 
that he served in the Army from July 1981 to April 1990.  In 
addition, the appellant's NGB Form 22, Departments of the 
Army and the Air Force, National Guard Bureau, Report of 
Separation and Record of Service, reflects that the appellant 
served in the Army National Guard from April 1990 to January 
1991.  The Board further notes that the appellant's NGB Form 
22(EF), Departments of the Army and the Air Force, National 
Guard Bureau, Report of Separation and Record of Service, 
shows that the appellant served in the Air National Guard of 
Washington from January 1991 to October 1996.   

In an October 2000 decision, the Board remanded this case.  
At that time, the Board noted that the dates of the 
appellant's active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) had not been verified.  Thus, the 
Board remanded the appellant's claim and requested that the 
RO attempt to verify, through official channels, the 
appellant's periods of military service including active duty 
for training or inactive duty training anytime from 1991 to 
1996.  In addition, given that there were discrepancies in 
the medical opinions of record regarding the question of 
whether the appellant suffered from a psychiatric disorder 
that was incurred in or aggravated by his military service, 
the Board also requested that the appellant undergo a VA 
psychiatric examination to evaluate his psychiatric 
disability.  The examiner was requested to provide an opinion 
as to when a psychiatric disability was first manifested and 
whether it was at least as likely as not that any current 
psychiatric disability was related to the appellant's 
military service.        

In February 2002, the appellant submitted copies of his Army 
National Guard point credit summaries, from October 1980 to 
March 1994.  The summaries include the appellant's periods of 
ACDUTRA and INACDUTRA.  According to the summaries, the 
appellant's last period of ACDUTRA was from October 17, 1993 
to October 29, 1993, and his last period of INACDUTRA was on 
March 24, 1994.           

In a Request for Information, dated in March 2002, the RO 
requested that the National Personnel Records Center (NPRC) 
verify the appellant's periods of military service, including 
his periods of ACDUTRA and INACDUTRA.  The return response 
from the NPRC reflected that the appellant served in the Army 
from July 1981 to April 1990, and that he also served in the 
Washington State Army National Guard from April 1990 to 
January 1991, and in the Washington State Air National Guard 
from January 1991 to October 1993.   

In April 2003, the appellant underwent a VA psychiatric 
examination.  Following the mental status evaluation, the 
appellant was diagnosed with paranoid schizophrenia.  The 
examining physician stated that it was his opinion that the 
appellant had a serious psychotic illness which began in 
approximately 1995.  The examiner further indicated that his 
opinion was supported by the medical evidence of record and 
that there was absolutely no evidence in the record that the 
appellant was experiencing any psychosis prior to 1995.  

In a Supplemental Statement of the Case (SSOC), dated in 
April 2003, the RO continued to deny the appellant's claim 
for service connection for a psychiatric disability.  At that 
time, the RO recognized that the appellant had been diagnosed 
with schizophrenia and that the examiner from his April 2003 
VA examination had opined that his psychotic illness began in 
approximately 1995.  However, the RO stated that given that 
the appellant was not in active service when his psychotic 
illness began, service connection was denied.  

In light of the above, the Board recognizes that the RO's 
conclusion in the April 2003 SSOC that the appellant was not 
in the Air National Guard in 1995 when his psychotic illness 
began, is supported by the February 2002 return response from 
the NPRC which indicated that the appellant's last period of 
military service was from January 1991 to October 1993 when 
he served in the Washington State Air National Guard.  
However, the Board notes that the evidence of record also 
includes the appellant's NGB Form 22 (EF) which shows that he 
served in the Air National Guard of Washington from January 
1991 to October 1996.  In addition, the evidence of record 
further includes copies of the appellant's Army National 
Guard point credit summaries which reflect that he served in 
the Army National Guard until March 1994.  Thus, in light of 
the inconsistencies in the appellant's service dates for his 
period of service with the Air National Guard of Washington, 
the Board finds that further efforts should be made in order 
to verify the appellant's periods of service, specifically 
his period of service with the Air National Guard of 
Washington.  It is important to note that confirmation of the 
exact dates of the appellant's periods of ACDUTRA and 
INACDUTRA is very important in light of the VA examiner's 
opinion that the appellant's psychotic illness began in 
approximately 1995.  Clearly, before a determination can be 
made with respect to whether the appellant's psychiatric 
disability had its initial onset during ACDUTRA or INACDUTRA, 
the exact dates of the appellant's dates of service must be 
shown.  In addition, verification of reserve status should 
include ACDUTRA as well as INACDUTRA.      

The Board must also remand the appellant's claim to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107 (West 2002)].  Recent decisions by 
the U.S. Court of Appeals for Veterans Claims have mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It cannot be said, in this case, that VA has 
satisfied its duties to the appellant.  The RO sent a letter 
to the appellant in April 2003 informing him of the VCAA.  
The appellant has a statutory right to one year to submit 
information or evidence in response to any VCAA notification.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  That one-year period has not expired, nor has the 
appellant waived his right to that response period.  
Therefore, the Board cannot proceed to decide his claim at 
this time.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the appellant of what 
evidence, if any, the appellant is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

2.  The RO should also make every attempt 
to obtain verification of all periods of 
the appellant's ACDUTRA, INACDUTRA, and 
reserve service, specifically his service 
with the Air National Guard of Washington 
between 1991 and 1996, from the National 
Personnel Records Center and through 
other official channels, as necessary.

3.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the veteran an appropriate 
response period, the RO should review and 
readjudicate the claim.  If any such 
action does not resolve the claim, the RO 
shall issue the appellant and his 
representative a Supplemental Statement 
of the Case.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  The appellant's 
cooperation in the RO's efforts is both critical and 
appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




